TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 27, 2015



                                      NO. 03-15-00018-CV


                        Byron Justice and Aaron Johnson, Appellants

                                                 v.

         Janet Mortenson, Permanent Receiver for National Life Settlements, LLC;
                              and NATT, LLC, Appellees




        APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PEMBERTON


This is an appeal from the order signed by the district court on December 11, 2014. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellants shall pay all costs relating to

this appeal, both in this Court and the court below.